DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The RCE and remarks of 25 August 2021 are entered.
	Claims 11-26 have been canceled. Claims 1-10 and 27 are pending. Claims 1-9 and 27 are withdrawn. Claim 10 is being examined on the merits.
The Restriction/Election requirement of 16 June 2020 remains in effect.
The Examiner has considered the arguments concerning the rejection under 35 U.S.C. 103 and not found them persuasive, with the Examiner’s response found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Christe et al. (WO 2015/171484 A1, published 12 November 2015, filed 4 May 2015, priority to 8 May ‘484) and Paolisso et al. (Diabetes Care 18:200-205, published February 1995, hereafter referred to as Paolisso).
The applied reference has a common assignee (Eli Lily and Company) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The ‘484 application claims a combination of an insulin and treprostinil, where the treprostinil is at 0.01 to about 30 µM and the insulin is from 40-500 IU/mL (see e.g. claims 1 and 4). The ‘484 application further claims that the insulin is insulin lispro (see e.g. claims 2 and 3). The composition where 40 U of insulin is present with 0.01 µM of treprostinil is about 30 U insulin to 1 nmol treprostinil. 
The difference between ‘484 and the claimed invention is that ‘484 does not teach use of iloprost.
Paolisso teaches the combination of insulin with iloprost (see e.g. p.201 col.10. Low dose iloprost infusion is taught to strengthen insulin action independent of a decline in vascular tone due to the iloprost (see e.g. p.204 Col.3 to p.205 Col.1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘484 containing 40 U of insulin lispro and 0.01 µM treprostinil by substituting iloprost for the treprostinil as found in Paolisso. The motivation to substitute the components comes from Paolisso suggesting the use of low doses of iloprost with insulin, as well as the treprostinil and iloprost being from the same chemical family of prostacyclin IP1 receptor agonists. There would be a reasonable expectation of success because iloprost was already suggested to be combined with insulin as in Paolisso, with a skilled artisan expecting prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments:
The Applicants summarize the rejection of record.
The Examiner finds no issues with the summary as provided.
The Applicants argue the rejection does not explain why one of ordinary skill would be motivated to modify the ‘484 application. The Applicants argue the compositions of ‘484 have a faster uptake than commercial insulin through use of treprostinil in small amounts, similar to the instant application. The Applicants argue the rejection does not explain why one of ordinary skill would be motivated to replace treprostinil with another compound to achieve a similar effect. 
2 analogs. As a result, the rejection follows an accepted rationale for determining obviousness, i.e. simple substitution of one known element for another to obtain predictable results. See MPEP 2143 I. B. Per MPEP, the rationale required (1) a finding that the prior art differed from the claimed invention by substitution of some components with other components (in this case treprostinil is present with insulin lispro), (2) a finding that the substituted components and their functions were known in the art (present as both are from the same family of synthetic prostacyclin PGI2 analogs), (3) a finding that one of ordinary skill in the art could have substituted one element for another in a predictable fashion (present since both compounds have the same function and are from the same family), and (4) any additional findings based upon the Graham factual inquiries that may be necessary to explain a conclusion of obviousness. The Examiner argues that each of these is met in the rejection of record. The Examiner argues the similar nature of the ‘484 application as admitted by the Applicants renders it further useful as a basis for determining obviousness. The Examiner argues motivation is discussed in the rejection of record (see p.5), and as set forth above a strict motivation is not found as part of the accepted simple substitution rationale of MPEP 2143 I. B.
The Applicants argue that even if motivation is found to replace treprostinil the Paolisso art does not provide motivation to replace with iloprost. The Applicants argue the instant claims are directed to subcutaneous administration, while Paolisso relates to systemic effects of iloprost on insulin action. The Applicants argue iloprost in the instant application is used as a vasoactive agent, the Paolisso art use iloprost to avoid vasodilation and found no change in blood flow during infusion. The Applicants argue that Paolisso again does not provide motivation to use iloprost as a vasoactive agent in an insulin-containing composition. 
Again as argued above, the Examiner notes that the simple substitution rationale makes no mention of an explicit motivation that need be present to determine obviousness. The Examiner argues that the claim is not explicitly directed to subcutaneous administration. The only requirement is that the iloprost be present in a subcutaneously effective amount. Therefore, only the amount is necessary as being one that can be subcutaneously effective; the claim does not require that the administration actually be subcutaneous. As to the argument regarding the vasoactive activity of iloprost, this is not a claim limitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only requires that insulin lispro and iloprost be present, not that iloprost serve any specific function. Again, the similar nature of treprostinil and iloprost as well as their common family of compounds, as well as both being known prostacyclin PGI2 analogs, offers a simple substitution with a reasonable expectation that the co-formulation would be a pharmaceutical composition. The motivation is addressed again by the simple substitution rationale.
The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained. 


Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.J.M/Patent Examiner, Art Unit 1658 

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658